UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                             )
ANTHONY LAMONT DAVIS,                        )
                                             )
      Petitioner,                            )
                                             )
             v.                              )                  Civil Case No. 10-761 (RJL)
                                             )
JAMES N. CROSS,                              )
                                             )
      Respondent.                            )
                                             )

                                         ORDER

      In accordance with the memorandum opinion issued this date, it is hereby

      ORDERED that the United States' Motion to Dismiss Petitioner's Petition for a Writ of

Habeas Corpus and Addendum, ECF No.6, is GRANTED.
                             1'--.
      SO ORDERED this 2..>1 day of March 2011.